Title: William P. Duval to James Madison, 11 February 1827
From: Duval, William
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Tallahassee
                                
                                Feby 11th 1827
                            
                        
                        By the last mail I received your favour of the 11th. ultimo—you have heard no doubt of the duel which took
                            place between Coln. Macon and a son of judge Smiths. last November, The continual persecution and base attempts which have
                            been made to distroy Coln. Macons reputation, have intirely failed and he now ocupies high ground through out the
                            Territory—I gives me pain however to state that I fear his sensibility of feeling has tempted him to seek consolation, in
                            the only way that carries, us to cirtain distruction, Coln. Macon has during the past winter indulged too freely at the
                            festive board, and altho’ no habit of intemperance is confirmed, to me it is obvious it will end as such, if he remains in
                            South. I never have in any part of the union seen so much dissipation as in the South—I would advise that his friends
                            recal him to Virginia, at least for a time his decided attachment to you and Philip Barbour Esq—would at once induce him
                            to addopt your advice Coln. Macon speaks in positive terms of residing at Mobile—This city will be his grave in 12 months—it is the most sickly place in the union—at Present Coln. Macon is in East Florida and he is expected here in a few weeks
                            I hope you will excuse me for writing frankly on this subject. The deep interest and ardent desire I feel in the success
                            and happiness of Coln. Macon, could only tempt me to address you on a subject so delicate, I am sure if he was apprised of
                            the liberty I have taken with him, he would perhaps highly resent it, but I can not consent to be silent when the
                            happiness of his family, his success and character, may be all distroyed,
                        Coln. Macon would have been elected the President of the Legislative council but he declined serving—during
                            the session he was with me at my own house every day—and as far I could venture to advise him did so, with affection and
                            interest. I am sincerely yours with esteem & veneration
                        
                            
                                Wm. P. Duval
                            
                        
                    